DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor readable marks on the bottom layer of the roll must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted the drawing only show the marks 46 on top and do not show the marks on the bottom or how the sensor reads the marks on the bottom.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites, “wherein the mark is invisible under ambient light”. The specification does not disclose a mark invisible under ambient light, the specification as originally filed merely notes the marks maybe visible or invisible (para 0016).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 5, 10-15, 24 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Axelrod (US 2006/0225659) in view of Hartmut (DE 4120216, hereafter referred to as Hartmut, see English translation provided herein) and Piccolino (CN 103502778, provided herein, see English translation provided herein).
For claim 1, Axelrod teaches a roll of pads (18) for use with a pet waste machine (abstract and figs.), comprising: 
a permeable top layer configured to receive a liquid waste (54, fig. 8, para 0035); 
a non-permeable bottom layer configured to retain the liquid water within the roll of pads (50, fig. 8, para 0035); and 
a sensor-readable mark (62, 63) on a marked portion of the roll of pads (fig. 10-11, para 0039-0040) configured to indicate a position of the marked portion of the roll along the pet waste machine (sensor 66, para 0039-0040, furthermore the marks can be read by sensors, it is noted that the sensor is not part of a roll of pads).
Axelrod is silent about the mark being printed on the non-permeable bottom layer.
Hartmut teaches known conveyor arrangements (abstract and figs.) including a series of sensor-readable marks (3, fig. 1, abstract, description) indicative of an amount of conveyance (description pages 2-4), wherein the series of sensor readable marks are located on the bottom side of the conveyor (see fig. 1 for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to either put the sensor readable marks of Axelrod on the bottom (nonpermeable layer) or to include additional sensor readable marks to the bottom (nonpermeable layer) side of Axelrod, as taught by the conveyor of Hartmut, in order to detect the amount of movement of the conveyor and access how far it has gone (description of Hartmut). Adding the marks to the bottom (nonpermeable) side, as taught by Hartmut, allows for the marks and sensor to be clear of any conveyed materials (2 of Hartmut) thus preventing any sensor interference.
Piccolino teaches known conveyor arrangements (abstract and figs.) including a series of sensor readable marks (2, abstract for instance, fig. 1) wherein the sensor readable marks are printed (para 0028, “mark 2, because it is printed in a known and precise manner”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to print the marks of modified Axelrod so that they can be included on the pad in a known and precise manner to be clearly read by the sensor (abstract and para 0028 of Piccolino).
For claim 2, modified Axelrod further teaches a first absorbent middle layer disposed between the permeable top layer and the non-permeable bottom layer, wherein the first absorbent middle layer is configured to absorb the liquid waste (52, fig. 8, para 0035).
For claim 3, modified Axelrod is silent about wherein the mark is invisible under ambient light.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute visible marks with invisible marks, in order to make the rolls look nicer, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
For claim 5, modified Axelrod further discloses wherein a plurality of sensor readable marks are disposed at predetermined spaced intervals along a length of the roll of pads (see fig. 11, element 63 of Axelrod, also see elements 2 of Piccolino and elements 3 of Hartmut).
For claim 10, modified Axelrod further teaches wherein the roll of pads is configured to dispense into a removable waste cartridge disposed in the pet waste machine, wherein the waste cartridge comprises a take-up core, wherein the roll of pads is configured to attach to the take-up core prior to use (see figs of Axelrod, take up core 16).
For claim 11, modified Axelrod further teaches wherein the roll of pads is configured to dispense from a supply housing on a supply end of the pet waste machine and to be received by the waste cartridge on a take-up end of the pet waste machine (see figs of Axelrod, take up core 16, supply housing at 14).
For claim 12, modified Axelrod further discloses comprising a plurality of sensor readable marks wherein the plurality of sensor readable marks are printed along a longitudinal edge of the roll of pads (63 readable by 66 of Axelrod, are running along the edge, further see Piccolino marks 2 along the edge, note the claim does not require the mark “on” the edge itself).
For claim 13, modified Axelrod further teaches wherein the mark is configured to be read by the sensor indicate a distance of the roll of pads to advance (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine how much of the rolls has advanced, again it is noted that neither the sensor nor the waste machine is part of a roll of pads, further see description of Hartmut and Piccolino).
For claim 14, modified Axelrod further teaches wherein the mark is configured to be read by the sensor to indicate an amount of the roll of pads left in the pet waste machine (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine how much is left in the supply housing, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 15, Axelrod further discloses wherein the mark is configured to indicate whether the roll of pads is tracking correctly through the pet waste machine (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine if the pad is tracking correctly, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).


Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Hartmut and Piccolino, in view of Nottingham (US 8316801).
For claim 4 and 16, modified Axelrod further teaches wherein the sensor readable mark is configured to be read by a light sensor (it is noted that the sensor is not part of a roll of pads and the pads can be configured to be read by any sensor, such a roll of pads maybe used with a light sensor thus the claim is considered taught by Axelrod), wherein the sensor readable mark is configured to be read by an infrared sensor ((it is noted that the sensor is not part of a roll of pads and the pads can be configured to be read by any sensor, such a roll of pads maybe used with a light sensor thus the claim is considered taught by Axelrod).
However, if not then Nottingham teaches a roll of pads (fig. 7) used with a pet waste machine (fig. 5) wherein the waste machine includes an infrared sensor (65a, Col. 5, line 43).
 It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the sensor of Axelrod with an infrared light sensor, as taught by Nottingham, in order to accurately read the marks, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Hartmut and Piccolino, in view of Bolton (US 2017/0013799).
For claim 6, modified Axelrod further teaches the first absorbent middle layer comprises an absorbent polymer (Axelrod, para 0044, 0050).
Modified Axelrod is silent about wherein the permeable top layer comprises a tear resistant material.
Bolton teaches a pet waste pad (abstract and figs.) including a tear resistant layer (para 0024).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the top layer of modified Axelrod tear resistant, as taught by a tear resistant layer of Bolton, in order to prevent feces from leaking into the waste machine.
For claim 24, Axelrod is silent about a second absorbent middle layer and a third absorbent middle layer, wherein the second absorbent middle layer is disposed between the permeable top layer and the first absorbent middle layer and the third absorbent middle layer is disposed between the first absorbent middle layer and the non-permeable bottom layer.
Bolton teaches a pet waste pad (abstract, fig. 3) including 
a permeable top layer (6, para 0017)
a non-permeable bottom layer (10, para 0017)
a first absorbent middle layer (one of the two middle layers 8 in fig. 3)
a second absorbent middle layer (the layer 8 right below 6 in fig. 3)
a third absorbent middle layer (the layer 8 right above 10 in fig. 3)
wherein the second absorbent middle layer is disposed between the permeable top layer and the first absorbent middle layer and the third absorbent middle layer is disposed between the first absorbent middle layer and the non-permeable bottom layer (see fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the roll of modified Axelrod include a second and third absorbent middle layer, as taught by the multiple middle layers of Bolton, to allow the roll to absorb more liquid waste (see para 0026 of Bolton).

Response to Arguments
Applicant's arguments filed 02/28/2022  have been fully considered but they are not persuasive. 
In response to applicant arguments in view of the restriction:
The office notes that while the 15/449771 application does have support of a laminate material, as stated in the nonfinal it does not support the claims together (i.e. claim 1 and 17 together as filed on 02/28/2020). The claims pointed to by applicant do not indicate a two layer laminate construction with an absorbent and non-absorbent layer. Original claim 41 of the ‘771 application appears close to claim 20 of the instant application but again this does not disclose how the instant application’s absorbent and non-absorbent layers (as per claims filed 09/13/2021) work in addition to the five layers (a total of seven layers). 
The office further notes that the preliminary amendment filed 10/18/2019 is not the original disclosure and in and of itself may contain new matter.

Applicant argued that claim 3 does not lack written description because, “Here, the claimed subject matter is sufficiently described in the specification because it states that (A) "the marks on the pet waste paper are either visible or invisible" and (B) the marks are "absorptive or reflective to infrared light, [UV] light or other light spectrums." (Original Specification, ¶ 16.) Ambient light (i.e., visible light) appears between infrared light and UV light on the light spectrum.”
This is not found persuasive because ambient light does not mean visible light, ambient is defined as relating to the immediate surroundings of something, thus any lighting condition under which the device is used and surrounds the device is the ambient light source. If the device is used in infrared light then infrared light is the ambient. The disclosure lacks any indication that the light will be invisible in the ambient. Furthermore, “absorptive or reflective” does not mean the mark is invisible. Absorptive is defined as capable of absorbing energy, there is no indication if that is visible or not. Reflective means capable of reflecting, again that is not an indication of whether it is visible or not. Additionally, the disclosure “other light spectrums” does not give sufficient specificity to support ambient light.  The specification only discloses that the marks maybe visible or invisible. It in no way specifies what conditions are used for these requirements.

Applicant’s arguments with respect to the prior art rejections of all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619